DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office has reconsidered the standing of the species restriction requirement both in this case as well as in the related application 16/019,403, as it relates to the pending, elected apparatus claims. To remind Applicant, the proper standing of the previously-issued restriction requirement was that Species I was directed to fig. 1, Species II was directed to fig. 3, and Species III was directed to fig. 4, where this ’352 application was directed to Species I, fig. 1, and the ’403 application was directed to Species II, fig. 3.
The reason for the species restriction between Species I and either Species II or III was that Species I involved, as per the claim, the use of standing electromagnetic waves, while Species II and III involved the use of magnetic eddy currents and/or magnetic hysteresis. As per the commentary under the § 102 section of both Office actions issued in the ’403 applications, the Office is unsure what causes the different result of either standing electromagnetic waves or magnetic eddy currents or hysteresis, but only guessed that it was the direction that the current would flow through the first and second components—although the question was raised in the commentary, Applicant declined to provide an explanation on this point. However, because the Office has construed these first and second components as objects worked upon as per MPEP § 2115, and not being positively recited, on review, it is only fair to extend this judgment to the magnetic and electromagnetic functions in the claims in each application. While it would be fair to include these functional effects as reasons to establish a restriction between a method claim and an apparatus claim—because a method claim can clearly positively recite where the functional difference only derives from a difference in the use of the object worked upon, and not at all from a mutually exclusive difference in structure. The only structural difference between the “Species II” apparatus claims of the ’403 Application and the “Species I” apparatus claims of this ’352 application is that the ’403 application provides for an external electrical conductor. The clarify the importance of this point, the Office—though uncertain—is under the impression that the positively recited structure in claim 1 of this ’352 application is capable of inducing magnetic eddy currents and/or hysteresis if (quoting from the § 102 commentary in the ’403 Office actions) the first and second components were “rotated 90 degrees” or were “shaped in such a way as to channel the current properly relative to the powder to produce magnetic eddy currents and/or hysteresis.” 
What results from this is a lack of sufficient reason to maintain the species restriction requirement among the apparatus claims in this ’352 application and those in the ’403 application because the Office presumes that the positively structure apparatus structure for Species I is capable of inducing the magnetic eddy currents and/or hysteresis of Species II (as well as Species III). Furthermore, because claim 1 of the ’403 application lacks one-way distinctness over claim 1 of this ’352 application (but not vice versa), the Office issues a new double patenting rejection in this case, which explains the lack of finality of this Office action. While this double patenting rejection may be overcome by some claim amendment or a terminal disclaimer, Applicant may also overcome this double patenting rejection by proving that it would be impossible (not merely difficult or unlikely) to perform the magnetic eddy current and/or hysteresis function of the ’403 claims, which impossibility would have to derive from a structural difference (that would likely be demanded by the standing electromagnetic wave functional language). The Office also notes that, under this new proper framework, claims 13–15 of the ’403 application should also have been rejected for double patenting in view of claim 1 of this ’352 application.

Response to Arguments
Applicant’s arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicant argues that “MPEP 2115 does not apply to claim 1,” and that “the first component, the second component, and the metal or alloy powder are all positively recited elements.” (pg. 7). This argument is unpersuasive at least because it is conclusory; Applicant makes no effort to explain why the analogous limitations of the claims referenced in MPEP § 2115 are properly judged as not positively recited, and yet those in the pending claims should be properly judged as positively recited. Besides this, the Office sees every reason why the first and second components and the metal or alloy powder constitute objects worked upon. The first and second components and metal or alloy powder are joined together by softening or melting the metal or alloy powder with standing electromagnetic waves caused by the system; the Office sees this as a classic example of an object made by a system or apparatus, making the claim analysis in this case exactly analogous to the machines and objects made in the cases mentioned in MPEP § 2115. Therefore, the Office’s claim interpretation stands, and Applicant’s further arguments regarding Kanai are unpersuasive.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US Pub. 2011/0303655).
Commentary: Applicant’s claimed invention is directed to an apparatus that connects a first component to a second component by conducting a particular electric current through these with a metal or alloy powder disposed between these components. Therefore, each of these elements seems to be the object worked upon (MPEP § 2115), and do not limit the claim except to the extent that functional language in the claim associated with these objects worked upon demand structural limitations. Because many of the claimed limitations are related to the first and second components and the metal or alloy powder, the Office frequently cites MPEP § 2115 in the rejections below.
The end of independent claims 1 and 17 each recite that the frequency of the alternating current is configured to cause standing electromagnetic waves within at least a portion of the particles of the metal or alloy powder. Based on Applicant’s disclosure, the Office discerns that it is the alternating frequency itself that is responsible for causing standing waves, except that the standing waves or resonance must match with a given arrangement of components and powder. As Kanai discloses a wide frequency range (5 kHz to 40 kHz), and given that the components and powder are all hypothetical objects worked upon, the Office finds that Kanai’s alternating current carries the same function as claimed.
Claim 1: Kanai discloses a current source (8, 18);
a first component (9) comprising a first metal or alloy (para. 91, “steel,” “metallic”) and a first major surface (large surface of plate 9), wherein the first component is electrically coupled to the current source (via 4, depicted in fig. 2);
a second component (9) comprising a second metal or alloy (para. 91, “steel,” “metallic”) and a second major surface (large surface of plate 9), wherein the second component is electrically coupled to the current source (via 4, depicted in fig. 2), wherein the first major surface of the first component and 
a metal or alloy powder disposed in at least a portion of the joint region (MPEP § 2115, this could be placed between plates 9 as part of the article worked upon);
a controller (10) configured to cause the current source to output an alternating electric current (oscillator 18) with a frequency configured to cause standing electromagnetic waves within at least a portion of the particles of the metal or alloy powder (the selectable alternating current between 5 kHz and 40 kHz (para. 126) would be capable of generating a standing electromagnetic wave within a hypothetical metal or alloy powder; see the commentary above), wherein the alternating electric current passes from the first component, through at least a portion of the metal or alloy powder, into the second component (ascertainable from fig. 2).
Claim 2: Kanai discloses a first electrode (4) electrically coupled to the current source and the first component (fig. 2) and a second electrode (4) electrically coupled to the current source and the second component (fig. 2), wherein the controller (10) is further configured to control positions of the first electrode and the second electrode (via 2, para. 90, “X-type gun” is well understood to move both electrodes) relative to the first and second components, respectively (see para. 89 describing electrode arm 2, and see para. 88 describing that control unit 10 controls power source 6 which is connected to electrode arm 2).
Claim 3: Kanai discloses at least one of the first electrode and the second electrode is configured to pass the alternating current through a surface area greater than sixteen square millimeters on the first major surface or the second major surface (para. 112 describes that each electrode 4 has a diameter of 6 mm, resulting in a surface area of 28 square millimeters).
Claim 4: Kanai discloses the frequency of the alternating current being between 1 kHz to 10 GHz (para. 126, “5 kHz to 40 kHz”).
Claim 5: Kanai discloses the first metal or alloy being different than the second metal or alloy (MPEP § 2115, see the commentary above).
Claim 6: Kanai discloses at least one of the first component and the second component comprises a nickel based superalloy or a titanium based alloy (MPEP § 2115, see the commentary above).
Claim 7: Kanai discloses the metal or alloy powder comprising the same composition as the first component, the same as the second component, or a composition comprising a blend of the composition of the first component and the composition of the second component (MPEP § 2115, see the commentary above).
Claim 8: Kanai discloses the metal or alloy powder being free of a melting point depressant (MPEP § 2115, see the commentary above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–6 of copending Application No. 16/019,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application discloses every element of claim 1 of this pending application, establishing a lack of one-way distinctness.
Pending claim 1:

A system comprising: a current source; a first component comprising a first metal or alloy and a a controller configured to cause the current source to output an alternating electric current with a frequency configured to cause standing electromagnetic waves within at least a portion of the particles of the metal or alloy powder, wherein the alternating electric current that passes from the first component, through at least a portion of the metal or alloy powder, into the second component.


A system comprising: a current source; a first component comprising a first metal or alloy and a a controller configured to cause the current source to output an alternating current that: conducts through the first component adjacent to at least a first portion of the joint region and through the second component adjacent to at least the first portion of the joint region, and induces magnetic eddy currents, magnetic hysteresis, or both within at least a portion of the metal or alloy powder disposed in at least the first portion of the joint region.


For an explanation as to why certain limitations are not regarded as establishing mutual exclusivity, see the Election/Restrictions section of this Office action.
Pending dependent claims 2–8 are either disclosed in dependent claims 2–6 of the ’403 application, or concern details of the objects worked upon which do not structurally distinguish the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761